



Exhibit 10.2


NACCO Industries, Inc.




NACCO Industries Inc.
5875 Landerbrook Drive, Suite 220
Cleveland, Ohio 44124-4069
Attention: Secretary


Re:
[YEAR] Grant of Award Shares Executive Long-Term Incentive Compensation
Plan                    



The undersigned is an employee of NACCO Industries, Inc. (the “Company”) or one
of its wholly-owned subsidiaries (together with the Company, the “Employers”) to
whom payment of an award (the “Award”) consisting of [insert number] fully paid
and nonassessable shares (the “Award Shares”) of Class A Common Stock, par value
$1.00 per share, of the Company (“Class A Common”) was approved on [DATE] by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company pursuant to the NACCO Industries, Inc. Executive Long-Term Incentive
Compensation Plan (the “Plan”). I hereby accept the Award and acknowledge to and
agree with the Company as follows:
1.
Award. I acknowledge that the Company has paid the Award to me subject to the
terms of the Plan and the related Executive Long-Term Incentive Compensation
Plan Guidelines for the [DATE] through [DATE] Performance Period (the “[DATE]
Guidelines”) and the terms of this Agreement. Upon receipt by the Company of
this signed Agreement, I will receive a stock certificate (or ownership in book
entry format) for [] shares of Class A Common representing the Award Shares.



2.
Restrictions on Transfer. I represent and covenant that, other than a Transfer
(as defined below) (a) by will or the laws of descent and distribution, (b)
pursuant to a domestic relations order that would meet the definition of a
qualified domestic relations order under Section 206(d)(3)(B) of the Employee
Retirement Income Security Act of 1974, as amended, if such provisions applied
to the Plan, or a similar binding judicial order (a “domestic relations order”),
(c) directly or indirectly to a trust or partnership for my benefit or the
benefit of my spouse, my children or my grandchildren (provided that Award
Shares transferred to such a trust or partnership shall continue to remain
subject to the transfer restrictions hereinafter set forth) or (d) as otherwise
permitted under the Plan with the consent of the Committee, the Award Shares
shall be non-transferable and I shall not make (or attempt to make) any sale,
assignment, transfer, exchange, pledge, hypothecation or encumbrance of the
Award Shares (collectively, a “Transfer”).



3.
Lapse of Restrictions. I acknowledge that the transfer restrictions on the Award
Shares set forth in paragraph (2) above shall lapse for all purposes and shall
be of no further force or effect upon the earliest to occur of: (a) December 31,
[YEAR]; (b) the date of my death or permanent disability (as reasonably
determined by the Committee); (c) five years after retirement in accordance with
the terms of any of the qualified defined benefit pension plans sponsored by the
Employers (or, if I am not a member of any such plan, five years after my
termination of employment with the Employers after reaching age 60 with at least
15 years of service with the Employers) (or earlier with the approval of the
Committee); (d) an extraordinary release of transfer restrictions pursuant to
Section 8(d) of the Plan; (e) the Transfer of Award Shares pursuant to a
domestic relations order, but only as to the shares so transferred and (f) any
other lapse of transfer restrictions as determined by the Committee in
accordance with the Plan. As notice of such transfer restrictions, I acknowledge
that there is affixed to each stock certificate representing Award Shares the
following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN THE NACCO INDUSTRIES, INC. EXECUTIVE LONG-TERM
INCENTIVE COMPENSATION PLAN (“PLAN”). SUCH RESTRICTIONS ON TRANSFER UNDER THE
PLAN


1



--------------------------------------------------------------------------------





SHALL LAPSE FOR ALL PURPOSES AND SHALL BE OF NO FURTHER FORCE OR EFFECT AFTER
DECEMBER 31, [DATE], OR SUCH EARLIER TIME AS PROVIDED IN THE PLAN.
4.
Obligations. I agree that I (or any applicable trust or partnership) shall
fulfill the obligations imposed with respect to Award Shares by the Plan, this
Agreement and the [DATE] Guidelines.



5.
Rights. I understand that, subject to the transfer restrictions set forth
herein, I shall have all of the rights of a holder of Class A Common with
respect to the Award Shares, including the right to vote such shares and to
receive any dividends paid thereon. I also understand that the Award Shares are
subject to adjustment as described in clauses (b) and (c) of Section 9 of the
Plan and that any securities that I receive in respect to Award Shares in
connection with any such adjustments shall be deemed to be Award Shares, and
shall be subject to the transfer restrictions set forth herein to the same
extent and for the same period as if such securities were the original Award
Shares with respect to which they were issued (unless such restrictions are
modified or eliminated by the Committee).



6.
Removal of Restrictions. I understand that: (a) in the case of a Transfer under
clause (a) or (b) of paragraph 2 above, on surrender to the Company by my
successor or successors in interest to the Award Shares of the appropriate
certificate or certificates reflecting the Award Shares (or ownership in book
entry format), or (b) on surrender to the Company (or its delegate) of the
appropriate certificate or certificates reflecting Award Shares (or ownership in
book entry format)with respect to which the transfer restrictions have otherwise
lapsed in accordance with paragraph 3 above, the Company shall take all such
action as may be necessary to remove such restrictions from the stock
certificates or other applicable records with respect to uncertificated shares,
representing the Award Shares, such that the resulting shares shall be fully
paid, nonassessable and unrestricted by the terms of the Plan and this
Agreement.



7.
Withholding. In order that the applicable Employer may satisfy its withholding
obligations with respect to the compensation income resulting from the payment
of any Award Shares, I authorize and direct the applicable Employer to withhold
from any amounts otherwise payable to me (to the extent permitted under Section
409A of the Internal Revenue Code) such amounts of taxes with respect to the
income attributable to such shares and at such time or times as may be required
to be withheld, including, without limitation, taxes required to be withheld by
reason of the compensation required to be reported for Federal income and
employment tax purposes by me, all as determined in good faith in the sole
judgment of the Company. If there are no such amounts otherwise payable to me,
or if such amounts are insufficient, I will reimburse or indemnify the
applicable Employer or make provision satisfactory to the Board of Directors or
the Committee (or to any officer authorized for that purpose by the Board of
Directors or the Committee) to reimburse or indemnify the applicable Employer
for such amounts of taxes at such time and from time to time, as the Company may
make demand for such reimbursement or indemnity. If and to the extent that in
the sole judgment of the Board of Directors or the Committee (or any officer
authorized for that purpose by the Board of Directors or the Committee) it
appears advisable to do so, in order to enforce the Company’s rights under the
Plan and this Agreement, the Company shall not issue or cause to be issued to me
(or to my successor in interest), any new stock certificate (or book entry)
without any legend (or notation) referring to the transfer restrictions with
respect to the Award Shares as to which such restrictions have lapsed, unless
and until such amounts of taxes have been withheld from amounts otherwise
payable to me (or any of my successors in interest), or I (or such successor in
interest) reimburse or indemnify the applicable Employer for such amounts of
such taxes or make other provisions for reimbursement or indemnification to the
applicable Employer of such taxes, satisfactory in the sole judgment of the
Board of Directors or the Committee (or such officer) exercised in good faith.



8.
No Right to Employment. I acknowledge that the grant of Award Shares to me does
not in any way entitle me to continued employment with the Employers and does
not limit or restrict any right that the Employers otherwise may have to
terminate my employment.





2



--------------------------------------------------------------------------------





 
[Name]
ACCEPTED [DATE]
NACCO INDUSTRIES, INC.
 
 
 
By:
[Officer/Title]
 







3

